DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-4, 7-15 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Siddik et al. (US Patent Application Publication No 2015/0249202) hereinafter referred to as Siddik. 
Per Claim 1 Siddik discloses (see figure 9) a magnetic device, comprising
a  layer stack, wherein the layer stack includes: 
a first ferromagnetic layer (880/820); 
a second ferromagnetic layer (760);  
a first nonmagnetic layer (770) between the first ferromagnetic layer and the second ferromagnetic layer; and 
a second nonmagnetic layer (730), 

    PNG
    media_image1.png
    355
    295
    media_image1.png
    Greyscale

wherein the first ferromagnetic layer (880/820) is interposed between the second nonmagnetic layer (730) and the first nonmagnetic layer (770), 
the first nonmagnetic layer (770) and the second nonmagnetic layer (730) contain a magnesium oxide (MgO),(see [0120]) and 
the first ferromagnetic layer (880/820) contains a higher amount of boron (B) at an interface with the first nonmagnetic layer (770) than at an interface with the second nonmagnetic layer (730) (see [0112-0116] which teaches that (880) has a higher boron concentration than depleted (820))
Per Claim 3 Siddik discloses (see figure 9) the device of claim 1, including where the layer stack further includes a third nonmagnetic layer (950), the second nonmagnetic layer (730) 
Per Claim 4 Siddik discloses (see figure 9) the device of claim 1, including where the first ferromagnetic layer (880/820) includes: a first portion (880); and a second portion (820) between the first portion and the second nonmagnetic layer (730), and the first portion (880) of the first ferromagnetic layer contains a higher amount of boron (B) than the second portion (820) of the first ferromagnetic layer. (see [0112-0116])
Per Claim 7 Siddik discloses (see figure 9)  the device of claim 1, including where the first ferromagnetic layer (880/820) is in contact with the first nonmagnetic layer and the second nonmagnetic layer (730). The examiner notes that the term "contact" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween)
Per Claim 8 Siddik discloses (see figure 9)  the device of claim 7, including where the second ferromagnetic layer (760) is in contact with the first nonmagnetic layer (770). The examiner notes that the term "contact" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween)
Per Claim 9
Per Claims 10-11 Siddik discloses (see figure 9) the device of claim 1, including the first ferromagnetic layer and the second ferromagnetic layer. Additionally, claims 10-11 each recites the performance properties of the device (i.e. wherein the first ferromagnetic layer takes a first resistance value in response to a first current flowing from the first ferromagnetic layer to the second ferromagnetic layer, and takes a second resistance value in response to a second current flowing from the second ferromagnetic layer to the first ferromagnetic layer; and wherein the first resistance value is less than the second resistance value).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Siddik.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 12 Siddik discloses (see figure 9) the device of claim 1, including where the first ferromagnetic layer (880/820) is provided above the second ferromagnetic layer (760) as shown in figure 8. Directional terminology, such as "above," "below," "front," "back," etc., is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used is not particularly limiting
Per Claim 13 Siddik discloses (see figure 9) the device of claim 1, including where the magnetic device comprises a memory cell, and the memory cell includes: a magnetoresistive effect element including the layer stack; and a switching element coupled in series with the layer stack. (as shown in figure 17)
Per Claim 14
Per Claim 15 Siddik discloses (see figure 9) the device of claim 1, including where the layer stack further includes: a third ferromagnetic layer (917); and a fourth nonmagnetic layer (915) between the second ferromagnetic layer and the third ferromagnetic layer. Additionally, claim 15 recites the performance properties of the device (i.e. the second ferromagnetic layer and the third ferromagnetic layer have magnetizations in opposite directions since magnetizations directions change during the use of the device).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Siddik.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 17 Siddik discloses (see figure 9) the device of claim 15, including where the third ferromagnetic layer is provided below the second ferromagnetic layer (see figure 9).  Directional terminology, such as "above," "below," "front," "back," etc., is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used is not particularly limiting.

Allowable Subject Matter
Claims 2, 5-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Jami Valentine Miller/Primary Examiner, Art Unit 2894